Citation Nr: 0303085	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-24 148A		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965.

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office Center (RO) in Oakland, 
California.  The RO denied entitlement to service connection 
for hypertension.

In September 2001 the Board remanded the case to the RO for 
further development and adjudicative action.

The veteran provided oral testimony before the undersigned 
Judge at the RO in May 2002, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issue on appeal has been completed.  

2.  The probative, competent medical evidence establishes 
that the veteran's hypertension had its onset during active 
service.  


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002), 5107(a) (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

If not shown in service, service connection may be granted 
for cardiovascular-renal disease, including hypertension if 
shown disabling to a compensable degree during the first 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  




The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for 
hypertension.  The Board finds that any deficiency would 
result in harmless error as the full benefit sought is being 
granted.




In November 2001, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the July 2000 and October 2000 rating decisions and the 
October 2000 statement of the case (SOC), he has been given 
notice of the requirements of service connection.  

Although the RO did not provide the full text of the new 
evidence-development regulation, 38 C.F.R. § 3.159, this will 
result in no more than harmless error as the full benefit 
sought is being granted..  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  




The evidence includes the service medical records and 
available, pertinent VA and private medical treatment 
records.  The veteran has submitted medical opinions in 
support of his claim and he has been afforded a VA 
compensation examination that addresses the issue of service 
connection.  

Although the RO did not obtain all the veteran's post-service 
private medical records pertaining hypertension, this will 
not prejudice the veteran as the evidence already of record 
substantiates his claim for service connection.  

The Board finds that there is ample medical and lay evidence 
on file upon which a determination can be made at this time.  
Therefore, remand or deferral for additional development of 
the evidence is not required.  38 U.S.C.A. § 5103A (West 1991 
& Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for hypertension.  He 
argues that, although the service medical records do not show 
treatment for or contain a formal diagnosis of hypertension, 
these records establish that he had high blood pressure 
readings at that time.  He contends that his private medical 
treatment records show continued high blood pressure readings 
as early as 1979.  Finally, he argues that his medical 
records would have established a diagnosis of high blood 
pressure since 1966; however, these records were destroyed 
and are no longer available.  

The service medical records do not show treatment for or a 
diagnosis of hypertension during active service.  The June 
1965 separation medical examination shows the cardiovascular 
system was normal.  Systolic blood pressure was 134 and 
diastolic blood pressure was 88.  

The evidence of record also does not include a diagnosis of 
hypertension during the veteran's initial post-service year.  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


A January 2000 statement from the veteran's treating 
physician states that in January 1979 his blood pressure 
readings were elevated.  He referred the veteran to a 
physician for evaluation of hypertension.  In July 2000 and 
September 2001, statements this physician listed blood 
pressure readings that were taken during office visits 
between April 1978 and April 2001.  

Private medical examination records show the veteran was 
evaluated for high blood pressure in 1979.  The examiner 
noted that the veteran had had elevated blood pressure 
readings over the previous three months.  Based on a physical 
examination and laboratory studies the impression was labile 
hypertension.  This examiner provided the same diagnosis two 
months later.  

An August 2000 statement from the veteran's physician lists 
the veteran's blood pressure readings between December 1989 
and January 1997.  

VA outpatient treatment records dated from 1998 to 1999 show 
ongoing treatment and evaluation of hypertension.  

In a separate statement dated in August 2001 one of the 
veteran's treating physicians stated that he has been 
hypertensive since his military service.  He stated that the 
veteran did not have his blood pressure monitored because he 
was unaware of his condition and did not receive treatment 
until the 1970's.  

In a separate statement dated in September 2001, one of the 
veteran's other treating physicians stated that, although he 
was treating the veteran for another condition, it was 
evident that he had hypertension when first seen in April 
1978.  The physician stated the service medical records show 
that the veteran's blood pressure readings were elevated 
during active service and it is evident that he has had 
hypertension since at least early adulthood.  

In September 2002 the Board sought additional development of 
the evidence to determine whether the veteran's current 
diagnosis of hypertension was incurred or aggravated by or 
during active service.  

This examination was performed in January 2003.  The examiner 
certified review of all the evidence in the claims folder in 
connection with the examination.  This included the service 
medical records and the post-service medical evidence.  Based 
on this review and a physical examination and laboratory 
testing, the impression was long-standing hypertensive 
vascular disease.  The physician reasoned that since at least 
one of the blood pressure readings during active service was 
borderline abnormal, it is at least as likely as not that the 
veteran's hypertension had its onset during active service.  
The examiner also stated that he also concurred with the 
statements from the veteran's treating physicians.  

In this case the post-service evidence establishes that the 
veteran currently has hypertension.  Even though it was not 
diagnosed during service or shown to a compensable degree 
during the initial post-service year, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Therefore, the determinative issue in this case is medical in 
nature and requires competent medical evidence.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In this case the evidence addressing the issue of a nexus 
between post-service hypertension and the veteran's active 
service consists of the statements from his treating 
physicians and the recent VA medical opinion.  One of the 
veteran's treating physicians stated that the veteran has 
been hypertensive since his military service.  One of the 
other treating physicians stated that, although he was 
treating the veteran for another condition, it was evident 
that he had hypertension when first seen in April 1978.  The 
physician stated the service medical records show that blood 
pressure readings were elevated during active service and it 
is evident that he has had hypertension since at least early 
adulthood.  

The opinion of the VA examiner is highly probative in this 
case because it is based on a review of all the evidence.  
This examiner is in a better position to render a fully 
informed medical opinion on this issue in this case.  Based 
on this review and a physical examination and laboratory 
testing, the impression was long-standing hypertensive 
vascular disease.  The physician reasoned that since at least 
one of the blood pressure readings during active service was 
borderline abnormal, it is at least as likely as not that the 
veteran's hypertension had its onset during active service. 

This constitutes competent medical evidence of a nexus 
between the veteran's current hypertension and active 
service.  This opinion is made by a competent medical expert 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

For these reasons, the Board finds that the probative, 
competent medical evidence establishes that the evidence is 
at least in equipoise and benefit of the doubt is for 
application.  The Board finds that the probative, competent 
medical evidence establishes that the veteran's hypertension 
had its onset during active service.  The Board concludes 
that hypertension was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

Entitlement to service connection for hypertension is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

